Citation Nr: 1451689	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-17 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel
INTRODUCTION

The Veteran served on active duty from September 1980 to September 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied the claims on appeal.

In October 2013, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file. At that time, the undersigned agreed to hold the record open for 30 days to allow the Veteran time to supplement the record with additional evidence; however, to date, no such evidence has been received.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his bilateral hearing loss and tinnitus are due to his in-service noise exposure from working on heavy machinery as a diesel engine mechanic and participating in rifle range training, with the use of hearing protection, at which time he noticed tinnitus and decreased bilateral hearing acuity. He denied significant post-service occupational noise exposure and asserted that he used hearing protection and was not exposed to constant noise during his work with a utility company and a construction company. He denied recreational noise exposure.

At his examination upon entry into service in September 1980, objective findings revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 15, 15, 20, 20, 20, 20, and for the left ear were 10, 10, 15, 10, 15, 40, both measured at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively. During a November 1983 audiogram, objective findings revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 5, 5, 10, 5, 15, 25, and for the left ear were 5, 0, 5, 0, 20, 20, both measured at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively.  At his examination upon separation from service in August 1984, objective findings revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 0, 5, 10, 0, 15, 20, and for the left ear were 0, 0, 10, 0, 20, 25, both measured at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively.  

The Veteran was afforded a VA examination in July 2010, at which time he reported that he experienced tinnitus and decreased bilateral hearing acuity since service. The examiner reported that the Veteran's bilateral hearing loss and tinnitus were not related to service, as his hearing acuity at separation from service was normal. 

However, the Board noted that the Veteran did experience what appears to be a change in his hearing acuity; his November 1983 audiogram showed what appears to be decreased right-ear hearing acuity at 6000 Hertz and decreased left-ear hearing acuity at 4000 Hertz, when compared to the September 1980 entrance examination results. Hensley v. Brown, 5 Vet. App. 155, 159- 160 (1993). 

As there was evidence establishing noise exposure in service, what appears to be a change in hearing acuity over the course of service, and the Veteran's report that his decreased bilateral hearing acuity and tinnitus began during service, the Board seeks an adequate opinion that considers such. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The most recent VA treatment records currently associated with the claims file are dated in June 2011. On remand, the Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and provide him a final opportunity to supplement the record with additional evidence in support of his claim, or to request VA's assistance in obtaining such; specifically, the Veteran's employer-provided hearing test from the Knoxville Utilities Board and the October 2013 record of audiological treatment from Dr. Watson, both of which he noted during his October 2013 Board hearing. Attempt to obtain any identified and authorized records.

2. Obtain and associate with the claims file the Veteran's VA treatment records from the VA Medical Center (VAMC) in Mountain Home, Tennessee, dated from June 2011 to the present. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

3. Then, forward the Veteran's claims file, including a copy of this Remand and any additional evidence provided, to the VA examiner who conducted the July 2010 examination. 

Request that she again opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's bilateral hearing loss and tinnitus were incurred in active service, considering his conceded military noise exposure, and specifically considering any bilateral change (possible decrease) in hearing acuity recorded during service, and his lay statements that his bilateral hearing loss and tinnitus began at that time. 

The examiner is hereby advised that the Veteran's November 1983 audiogram showed decreased right-ear hearing acuity at 6000 Hertz, and decreased left-ear hearing acuity at 4000 Hertz, when compared to the September 1980 entrance examination results. 

If the VA examiner who conducted the July 2010 examination is not available to provide an opinion, make arrangements for the claims file to be reviewed by another examiner who should be requested to supply the requested opinion. If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination.

The examiner is advised that the term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided. Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

4. After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



